Citation Nr: 0802610	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-35 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1996 to June 
2004.  This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While in service, the veteran complained of joint pain, 
including shoulder pain, knee pain, and back pain radiating 
down his leg, through his hip.

2.  Five months after separation, the veteran was diagnosed 
with bursitis of the left shoulder, bursitis of the right 
hip, and tendonitis of the left knee.

3.  Bursitis of the left shoulder, bursitis of the right hip, 
and tendonitis of the left knee are related to active duty 
service.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, bursitis of 
the left shoulder is related to service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

2.  Giving the veteran the benefit of the doubt, bursitis of 
the right hip is related to service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).

3.  Giving the veteran the benefit of the doubt, tendonitis 
of the left knee is related to service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran complained of shoulder and knee pain while 
on active duty in November 2003.  No diagnosis was made 
regarding either complaint.  In March 2004, he was examined 
for complaints of low back pain.  He was noted to have pain 
radiating down his leg at times and complained of pain upon 
standing from a squatting position even though earlier 
accounts of his back pain did not include such leg 
involvement.  He was examined for separation from active duty 
in June 2004 and it was noted that both upper and lower 
extremities were normal despite a history of joint pain, 
especially in the knee and left shoulder.

The veteran immediately filed a claim for service connection 
for the issues on appeal in July 2004, one month after 
separation.  He underwent a VA examination in November 2004, 
during which he was diagnosed with bursitis of the left 
shoulder, bursitis of the right hip, and tendonitis of the 
left knee.

Thereafter, in May 2005, private medical records indicate 
that he was diagnosed as having osteoarthritis which was 
noted to be "appropriate for the age" after complaints of 
joint pain, specifically in the knees, shoulders, and hips.  
In June 2005, the veteran was noted to have degenerative 
changes in his shoulders upon x-ray examination and continued 
to complain of general joint pain.

As the veteran had initial complaints of joint pain in 
service and essentially continuously since service, and has 
been diagnosed with periarticular pathology within months 
after separation, based on those same complaints, without any 
evidence of an intervening injury or incident, it is 
reasonable to conclude that these disabilities began in 
service.  

Based on the evidence described above and giving the veteran 
the benefit of the doubt, the Board finds that service 
connection is warranted for the veteran's left shoulder, 
right hip, and left knee disorders.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for a left shoulder disorder is granted.

Service connection for a right hip disorder is granted.

Service connection for a left knee disorder is granted.


REMAND

The veteran complained of sleep disturbance while on active 
duty in January, February and November 2003 and February 
2004.  Shortly after separation, he filed a claim for service 
connection for sleep apnea and underwent a sleep disorder 
study in September 2005.  

At that time, he was diagnosed with sleep apnea.  No opinion 
as to whether sleep apnea is related to service was made at 
this time and one must be sought prior to adjudication by the 
Board.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion as to whether 
it is at least as likely as not that the 
veteran's sleep apnea is related to 
service, to include the complaints of 
sleep disturbance made in service.

2.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


